 

 



FS Investment Corporation III 8-K [fsiciii-8k_061815.htm]



EXHIBIT 10.1

EXECUTION COPY

AMENDED AND RESTATED SALE AND CONTRIBUTION AGREEMENT

between

FS INVESTMENT CORPORATION III,

as Seller

 

and

GERMANTOWN FUNDING LLC,

as Purchaser

Dated as of June 18, 2015

 



 

 





 

TABLE OF CONTENTS

  



    Page ARTICLE I DEFINITIONS 1 SECTION 1.1 Definitions 1 SECTION 1.2 Other
Terms 4 SECTION 1.3 Computation of Time Periods 4 ARTICLE II CONVEYANCES OF
TRANSFERRED ASSETS 4 SECTION 2.1 Conveyances 4 SECTION 2.2 Indemnification 6
ARTICLE III CONSIDERATION AND PAYMENT; REPORTING 7 SECTION 3.1 Purchase Price 7
SECTION 3.2 Payment of Purchase Price 7 ARTICLE IV REPRESENTATIONS AND
WARRANTIES 7 SECTION 4.1 Seller’s Representations and Warranties 7 SECTION 4.2
Reaffirmation of Representations and Warranties by the Seller 12 ARTICLE V
COVENANTS OF THE SELLER 12 SECTION 5.1 Covenants of the Seller 12 ARTICLE VI
WARRANTY ASSETS 14 SECTION 6.1 Warranty Transferred Assets 14 ARTICLE VII
CONDITIONS PRECEDENT 14 SECTION 7.1 Conditions Precedent 14 ARTICLE VIII
MISCELLANEOUS PROVISIONS 15 SECTION 8.1 Amendments, Etc 15 SECTION 8.2 Governing
Law: Submission to Jurisdiction 15 SECTION 8.3 Notices 15 SECTION 8.4
Severability of Provisions 16 SECTION 8.5 Reserved; Further Assurances 16
SECTION 8.6 No Waiver; Cumulative Remedies 16 SECTION 8.7 Counterparts 17
SECTION 8.8 Binding Effect; Third-Party Beneficiaries 17 SECTION 8.9 Merger and
Integration 17 SECTION 8.10 Headings 17 SECTION 8.11 Non-Petition; Limited
Recourse 18





 



-i-

 



 

 

This AMENDED AND RESTATED SALE AND CONTRIBUTION AGREEMENT, dated as of June 18,
2015 (as amended, supplemented or otherwise modified and in effect from time to
time, this “Agreement”), between FS Investment Corporation III, a Maryland
corporation, as seller (in such capacity together with successors and permitted
assigns, the “Seller”) and Germantown Funding LLC, a Delaware limited liability
company, as purchaser (in such capacity, the “Purchaser”).

 

W I T N E S S E T H:

 

WHEREAS, the Seller and Purchaser entered into that certain Sale and
Contribution Agreement, dated as of April 28, 2015 (the “Existing Sale and
Contribution Agreement”);

 

WHEREAS, the Purchaser purchased and received as a capital contribution certain
debt securities and other obligations pursuant to the Existing Sale and
Contribution Agreement prior to the Restatement Date (as defined below), and may
also wish to purchase and receive certain debt securities and other obligations
from time to time on or after the Restatement Date;

 

WHEREAS, the Seller sold, assigned and contributed debt securities and other
obligations pursuant to the Existing Sale and Contribution Agreement prior to
the Restatement Date, and may also wish to sell, assign and contribute certain
debt securities and other obligations to the capital of the Purchaser on the
Restatement Date and from time to time on each Subsequent Conveyance Date; and

 

WHEREAS, the Seller and Purchaser desire to amend and restate the Existing Sale
and Contribution Agreement upon the terms and conditions hereinafter set forth;

 

WHEREAS, the Purchaser will issue certain floating rate notes due October 15,
2027 (the “Notes”) pursuant to an indenture dated as of the date hereof (the
“Indenture”), by and between the Purchaser, as Issuer, and Citibank, N.A., as
trustee (the “Trustee”); and

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Existing Sale and Contribution Agreement
is hereby amended and restated as follows:

 

ARTICLE I

DEFINITIONS

 

SECTION 1.1 Definitions. As used in this Agreement, the following terms shall
have the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined).

 



-1-

 

  

“Adverse Claim” means any claim of ownership or any Lien, title retention, trust
or other charge or encumbrance, or other type of preferential arrangement having
the effect or purpose of creating a Lien.

 

“Agreement” has the meaning set forth in the preamble hereto.

 

“Applicable Law” means for any Person all laws, rules, regulations (including
temporary and final income tax regulations), statutes, treaties, codes,
ordinances, permits, certificates, orders, licenses of and interpretations by
any Official Body applicable to such Person and applicable judgments, decrees,
injunctions, writs, awards or orders of any court, arbitrator or other
administrative, judicial, or quasi-judicial tribunal or agency of competent
jurisdiction.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which banking institutions in New York, New York are authorized or obligated by
law, executive order or government decree to remain closed. All references to
any “day” or any particular day of any “calendar month” shall mean calendar day
unless otherwise specified.

 

“Closing Date” shall mean the “Closing Date” under and as defined in the
Indenture.

 

“Collections” shall mean all payments and collections owing to the Purchaser on
any Collateral Obligation.

 

“Convey” means to sell, transfer, assign, contribute or otherwise convey assets
hereunder.

 

“Conveyance” means, as the context may require, the Initial Conveyance or a
Subsequent Conveyance.

 

“Existing Sale and Contribution Agreement” has the meaning set forth in the
recitals.

 

“Indorsement” has the meaning specified in Section 8-102(a)(11) of the UCC, and
“Indorsed” has a corresponding meaning.

 

“Initial Conveyance” has the meaning set forth in Section 2.1(a).

 

“Investment Management Agreement” means the Amended and Restated Investment
Management Agreement, dated as of the date hereof, by and between the FS
Investment Corporation III, as Investment Manager, and the Purchaser.

 

“Lien” means any security interest, lien, charge, pledge, preference, equity or
encumbrance of any kind, including tax liens, mechanics’ liens and any liens
that attach by operation of law.

 

“Obligor” means any Person who is an obligor under any Transferred Asset.

 



-2-

 



 

“Official Body” means any government or political subdivision or any agency,
authority, regulatory body, bureau, central bank, commission, department or
instrumentality of any such government or political subdivision, or any court,
tribunal, grand jury or arbitrator, in each case whether foreign or domestic.

 

“Permitted Lien” means (i) the Lien in favor of the Purchaser, (ii) Liens for
Taxes and mechanics’ or suppliers’ liens for services or materials supplied, in
either case, not yet due and payable and for which adequate reserves have been
established in accordance with GAAP and (iii) any other lien as mutually agreed
upon by the Seller and Purchaser.

 

“Purchase Date” means each Subsequent Conveyance Date and the date of each
Initial Conveyance.

 

“Purchase Notice” has the meaning set forth in Section 2.1(b).

 

“Purchase Price” has the meaning set forth in Section 3.1.

 

“Purchaser” has the meaning set forth in the preamble hereto.

 

“Related Security” means, with respect to each Transferred Asset:

 

(a)     any property securing such Transferred Asset, all payments paid in
respect thereof and all monies due, to become due and paid in respect thereof
accruing after the applicable Purchase Date and all liquidation proceeds
thereof;

 

(b)     all guaranties, indemnities and warranties, insurance policies,
financing statements and other agreements or arrangements of whatever character
from time to time supporting or securing payment of any such indebtedness;

 

(c)     all Collections with respect to such Transferred Asset and any of the
foregoing; and

 

(d)     any guarantees or similar credit enhancement for an Obligor’s
obligations under such Transferred Asset, all UCC financing statements or other
filings relating thereto, including all rights and remedies, if any, against any
Related Security, including all amounts due and to become due to the Purchaser
thereunder and all rights, remedies, powers, privileges and claims of the
Purchaser thereunder (whether arising pursuant to the terms of such agreement or
otherwise available to the Purchaser at law or in equity).

 

“Repurchase Amount” means, for any Warranty Transferred Asset for which a
payment is being made pursuant to Section 6.1 as of any time of determination,
an amount equal to the purchase price paid by the Purchaser for such Transferred
Asset (excluding purchased accrued interest and original issue discount) less
any payments received in connection with such Transferred Asset.

 



-3-

 



 

“Retained Interest” means, with respect to any Transferred Asset, (a) such
obligations to provide additional funding with respect to such Transferred Asset
that have been retained by the other lender(s) of such Transferred Asset, (b)
all of the rights and obligations, if any, of the agent(s) under the underlying
instruments of such Transferred Asset, (c) any unused commitment fees associated
with the additional funding obligations that are being retained in accordance
with clause (a) above, and (d) any agency or similar fees associated with the
rights and obligations of the agent(s) that are being retained in accordance
with clause (b) above.

 

“Restatement Date” means June 18, 2015.

 

“Schedule of Transferred Assets” has the meaning set forth in Section 2.1(a).

 

“Seller” has the meaning set forth in the preamble hereto.

 

“Subsequent Conveyance” has the meaning set forth in Section 2.1(b).

 

“Subsequent Conveyance Date” has the meaning set forth in Section 2.1(b).

 

“Taxes” means all taxes, levies, imposts, duties, deductions, withholdings
(including backup withholding), assessments, fees or other charges imposed by
any Official Body, including any interest, additions to tax or penalties
applicable thereto.

 

“Transaction Documents” means this Agreement and the Investment Management
Agreement, and any other documents to be executed and delivered in connection
with the foregoing.

 

“Transferred Assets” means a portfolio of debt securities and other obligations.

 

“Warranty Transferred Assets” has the meaning set forth in Section 6.1.

 

 SECTION 1.2 Other Terms. All accounting terms not specifically defined herein
shall be construed in accordance with generally accepted accounting principles.
All terms used in Article 9 of the UCC, and not specifically defined herein, are
used herein as defined in such Article 9. The term “including” when used in this
Agreement means “including without limitation.” Except as otherwise provided
herein, terms not defined in this Agreement shall have the respective meanings
set forth in the Indenture.

 

SECTION 1.3 Computation of Time Periods. Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each means “to but excluding.”

 

ARTICLE II

CONVEYANCES OF TRANSFERRED ASSETS

 

SECTION 2.1 Conveyances.

 

(a)     On the terms and subject to the conditions set forth in this Agreement,
the Seller Conveyed to the Purchaser prior to the Restatement Date, and the
Purchaser purchased and accepted from the Seller prior to the Restatement Date
(the “Initial Conveyance”), all of the Seller’s right, title and interest in and
to each Transferred Asset listed on Schedule A to this Agreement (as such
schedule may be amended, supplemented, updated or otherwise modified from time
to time, the “Schedule of Transferred Assets”), together with all other Related
Security and all proceeds of the foregoing but excluding the Retained Interests
(if any) for such Transferred Asset. Each Transferred Asset Conveyed prior to
the Restatement Date and listed on Schedule A (as in effect on the Restatement
Date, prior to giving effect to any amendment, supplement, update or other
modification) was sold by the Seller and purchased by the Purchaser.

 



-4-

 



 

(b)     In the event the Purchaser agrees, from time to time after the
Restatement Date, to acquire additional Transferred Assets (including Related
Security) from the Seller, the Purchaser shall deliver written notice thereof to
the Seller substantially in the form set forth in Schedule B hereto (each a
“Purchase Notice”), designating the date of the proposed Conveyance (a
“Subsequent Conveyance Date”, and each such conveyance being herein called a
“Subsequent Conveyance”), and attaching a supplement to the Schedule of
Collateral Obligations identifying the Transferred Assets proposed to be
Conveyed. On the terms and subject to the conditions set forth in this
Agreement, the Seller shall Convey to the Purchaser, and the Purchaser shall
purchase, on the applicable Subsequent Conveyance Date, all of the Seller’s
right, title and interest in and to each Transferred Asset then reported by the
Seller on the supplement to the Schedule of Transferred Assets attached to the
related Purchase Notice, together with all other Related Security and all
proceeds of the foregoing but excluding the Retained Interests (if any) for such
Transferred Asset.

 

(c)     It is the express intent of the Seller and the Purchaser that each
Conveyance of Transferred Assets by the Seller to the Purchaser pursuant to this
Agreement be construed as an absolute sale and/or contribution of such
Transferred Assets by the Seller to the Purchaser. Further, it is not the
intention of the Seller and the Purchaser that any purchase be deemed a grant of
a security interest in the Transferred Assets by the Seller to the Purchaser to
secure a debt or other obligation of the Seller. However, in the event that,
notwithstanding the intent of the parties, the Conveyances hereunder shall be
characterized as loans and not as sales and/or contributions, then (i) this
Agreement also shall be deemed to be, and hereby is, a security agreement within
the meaning of the UCC and other applicable law and (ii) the Conveyances by the
Seller provided for in this Agreement shall be deemed to be, and the Seller
hereby grants to the Purchaser, a security interest in, to and under all of the
Seller’s right, title and interest in, to and under, whether now owned or
hereafter acquired, such Transferred Assets and all proceeds of the foregoing.
The Purchaser and its assignees shall have, with respect to such Transferred
Assets and other related rights, in addition to all the other rights and
remedies available to the Purchaser and its assignees and under the other
Transaction Documents, all the rights and remedies of a secured party under any
applicable UCC.

 

The Seller and the Purchaser shall, to the extent consistent with this
Agreement, take such actions as may be necessary to ensure that, if this
Agreement were deemed to create a security interest in the Transferred Assets to
secure a debt or other obligation, such security interest would be deemed to be
a perfected security interest in favor of the Purchaser under applicable law and
will be maintained as such throughout the term of this Agreement. The Seller
represents and warrants that the Transferred Assets are being transferred with
the intention of removing them from the Seller’s estate pursuant to Section 541
of the Bankruptcy Code.

 



-5-

 



 

(d)    On the date hereof, the Seller agrees to file, at its own expense, a
financing statement or statements with respect to the Transferred Assets
Conveyed by the Seller hereunder from time to time (including prior to the date
hereof) meeting the requirements of applicable state law in the jurisdiction of
the Seller’s organization to perfect and protect the interests of the Purchaser
created hereby under the UCC against all creditors of, and purchasers from, the
Seller, and to deliver a file-stamped copy of such financing statements or other
evidence of such filings to the Purchaser as soon as reasonably practicable
after its receipt thereof.

 

(e)     The Seller agrees that from time to time, at its expense, it will
promptly execute and deliver all instruments and documents and take all actions
as may be reasonably necessary or as the Purchaser may reasonably request, in
order to perfect or protect the interest of the Purchaser in the Transferred
Assets purchased hereunder or to enable the Purchaser to exercise or enforce any
of its rights hereunder. Without limiting the foregoing, the Seller will, in
order to accurately reflect the Conveyances contemplated by this Agreement,
execute and file such financing or continuation statements or amendments thereto
or assignments thereof (as permitted pursuant hereto) or other documents or
instruments as may be reasonably requested by the Purchaser. The Seller hereby
authorizes the Purchaser to file and, to the fullest extent permitted by
applicable law the Purchaser shall be permitted to file initial financing
statements, continuation statements and amendments thereto and assignments
thereof without the Seller’s further action; provided that the description of
collateral contained in such financing statements shall be limited to only
Transferred Assets. Carbon, photographic or other reproduction of this Agreement
or any financing statement shall be sufficient as a financing statement.

 

SECTION 2.2 Indemnification. Without limiting any other rights which any such
Person may have hereunder or under applicable law, the Seller agrees to
indemnify on a net after-tax basis (including, for example, taking into account
the deductibility of an applicable underlying damage, loss, liability or related
cost and expense) the Purchaser and its successors, transferees, and assigns and
all officers, directors, shareholders, controlling persons, employees and agents
of any of the foregoing (each of the foregoing Persons being individually called
an “Indemnified Party”), forthwith on demand, from and against any and all
damages, losses, claims, liabilities and related costs and expenses, including
reasonable attorneys’ fees and disbursements (all of the foregoing being
collectively called “Indemnified Amounts”) awarded against or incurred by any of
them arising out of any breach by the Seller of any of its obligations hereunder
or arising as a result of the failure of any representation or warranty of the
Seller herein to be true and correct on the date such representation or warranty
was made, excluding, however, (a) Indemnified Amounts in respect of any
Transferred Asset due to such Obligor’s creditworthiness, as applicable,
(b) Indemnified Amounts payable to an Indemnified Party to the extent determined
by a court of competent jurisdiction to have resulted from gross negligence, bad
faith or willful misconduct on the part of any Indemnified Party or its agent or
subcontractor, (c) except as otherwise specifically provided herein, non-payment
by any Obligor of an amount due and payable with respect to a Transferred Asset
and (d) Indemnified Amounts resulting from the performance or non-performance of
the Transferred Assets.

 



-6-

 



 

ARTICLE III

CONSIDERATION AND PAYMENT; REPORTING

 

SECTION 3.1 Purchase Price. The purchase price (the “Purchase Price”) for the
Transferred Assets Conveyed on each Purchase Date shall be a dollar amount equal
to the fair market value (as agreed upon between the Seller and the Purchaser at
the time of such Conveyance) of such Transferred Assets as of such date.

 

SECTION 3.2 Payment of Purchase Price. The Purchase Price shall be paid on the
related Purchase Date at the option of the Seller (a) by the Purchaser making a
payment in cash of immediately available funds, (b) by the Seller making a
capital contribution to the Purchaser, or (c) any combination of the foregoing
clauses (a) and (b).

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.1 Seller’s Representations and Warranties. The Seller represents and
warrants to the Purchaser as of the Restatement Date and as of each Purchase
Date:

 

(a)     Organization and Good Standing. The Seller is a Maryland corporation
duly formed, validly existing and in good standing under the laws of its
jurisdiction of organization and is duly qualified to do business, and is in
good standing, in every jurisdiction in which the nature of its business and the
performance of its obligations hereunder and under the other Transaction
Documents to which it is a party requires it to be so qualified, except where
the failure to be so qualified or in good standing would not reasonably be
expected to have a material adverse effect on (i) its ability to perform its
obligations under this Agreement, (ii) the validity or enforceability of the
Transferred Assets and the Related Security and (iii) its ability to perform its
obligations under the other Transaction Documents to which it is a party.

 

(b)     Power and Authority. The Seller has the power and authority to own,
pledge, mortgage, operate and convey the Transferred Assets, to conduct its
business as now, or proposed to be, conducted and to execute and deliver this
Agreement and the Transaction Documents to which it is a party and to perform
the transactions contemplated hereby and thereby.

 

(c)     Authorization; Contravention. The execution, delivery and performance by
the Seller of this Agreement, each other Transaction Document to which it is a
party and all other agreements, instruments and documents which may be delivered
by it pursuant hereto or thereto and the transactions contemplated hereby and
thereby (i) have been duly authorized by all necessary action on the part of the
Seller, (ii) do not contravene or cause the Seller to be in default in any
material respect under (A) its certificate of formation, (B) any contractual
restriction with respect to any indebtedness of the Seller or contained in any
indenture, loan or credit agreement, lease, mortgage, security agreement, bond,
note or other agreement or instrument binding on or affecting it or its
property, or (C) any law, rule, regulation, order, license, requirement, writ,
judgment, award, injunction or decree applicable to, binding on or affecting it
or any of its property and (iii) do not result in or require the creation of any
Lien upon or with respect to any of its properties (other than Liens created
pursuant to this Agreement).

 



-7-

 

 



(d)     Execution and Delivery. This Agreement and each other Transaction
Document to which the Seller is a party have been duly executed and delivered by
the Seller.

 

(e)     Governmental Authorization. No approval, consent of, notice to, filing
with or permits, licenses, qualifications or other action by any Official Body
having jurisdiction over it or its properties is required or necessary (i) for
the conduct of the Seller’s business as currently conducted, for the ownership,
use, operation or maintenance of its properties and for the due execution,
delivery and performance by the Seller of this Agreement or any of the
Transaction Documents to which it is a party or (ii) to ensure the legality,
validity, or enforceability of this Agreement in any jurisdiction in which the
Seller does business, in each case other than (A) consents, notices, filings and
other actions which have been obtained or made (or will be obtained or made
substantially simultaneously with the Restatement Date), and continuation
statements and renewals in respect thereof and (B) where the lack of such
consent, notice, filing or other action would not have a material adverse effect
on its ability to perform its obligations hereunder and under the Transaction
Documents to which it is a party.

 

(f)     Legality; Validity; Enforceability. Assuming due authorization,
execution and delivery by each other party hereto and thereto, this Agreement
and each other Transaction Document to which it is a party is the legal, valid
and binding obligation of the Seller enforceable against the Seller in
accordance with its respective terms, except as such enforceability may be
limited by (A) bankruptcy, insolvency, reorganization, or other similar laws
affecting the enforcement of creditors’ rights generally, (B) equitable
limitations on the availability of specific remedies, regardless of whether such
enforceability is considered in a proceeding in equity or at law and (C) implied
covenants of good faith and fair dealing.

 

(g)     No Litigation. There are no proceedings or investigations pending or, to
its knowledge, threatened against the Seller, before any court or Official Body
having jurisdiction over it or its properties (A) asserting the invalidity of
this Agreement or any of the other Transaction Documents, (B) seeking to prevent
the consummation of any of the transactions contemplated by this Agreement or
any of the other Transaction Documents, (C) seeking any determination or ruling
that might materially and adversely affect the performance by the Purchaser of
its obligations under, or the validity or enforceability of, this Agreement or
any of the other Transaction Documents, (D) seeking any determination or ruling
that would reasonably be expected to have a material adverse effect on any of
the Transferred Assets or (E) seeking to impose any excise, franchise, transfer
or similar tax upon the conveyance of the Transferred Assets hereunder.

 

(h)     Legal Compliance. The Seller has complied and will comply in all
material respects with all Applicable Laws, judgments, agreements with
governmental authorities, decrees and orders with respect to its business and
properties and the Transferred Assets.

 



-8-

 



 

(i)     Taxes. The Seller has timely filed all federal and other material Tax
returns (foreign, federal, state, local and otherwise) required to be filed by
it relating to the Transferred Assets and has paid all federal and other
material Taxes due and payable by it relating to the Transferred Assets (other
than any amount the validity of which is currently being contested in good faith
by appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the Seller). It is not liable for taxes
with respect to the Transferred Assets payable by any other Person. No Tax lien
or similar Adverse Claim has been filed, and no claim has been filed or is being
asserted, with respect to any Tax relating to the Transferred Assets. Any taxes,
fees and other governmental charges payable by the Seller in connection with the
transactions contemplated by this Agreement and the execution and delivery of
this Agreement have been paid or shall have been paid if and when due.

 

(j)     Place of Business. The principal place of business and chief executive
office of the Seller, and the offices where the Seller keeps all its Records,
are located at its address specified in Section 8.3, or such other locations
notified to the Purchaser in accordance with this Agreement in jurisdictions
where all action required by the terms of this Agreement has been taken and
completed. There are currently no, and during the past four months (or such
shorter time as the Seller has been in existence) there have not been, any other
locations where the Seller is located (as that term is used in the UCC of the
jurisdiction where such principal place of business is located).

 

(k)     Ownership; Security Interest. In the event that, notwithstanding the
intent of the parties, the Conveyances hereunder shall be characterized as loans
and not as sales and/or contributions, then this Agreement creates a valid and
continuing Lien on the Transferred Assets in favor of the Purchaser, which
security interest is validly perfected under Article 9 of the UCC (to the extent
such security interest may be perfected under such article), and is enforceable
as such against creditors of and purchasers from the Seller; the Transferred
Assets are comprised of Instruments, Security Entitlements, General Intangibles,
Certificated Securities, Uncertificated Securities, Securities Accounts,
Investment Property and Proceeds and such other categories of collateral under
the applicable UCC as to which the Seller has complied with its obligations as
set forth herein; the Seller has received all consents and approvals required by
the terms of any Transferred Asset to the sale and granting of a security
interest in the Transferred Assets hereunder to the Purchaser; the Seller has
taken all necessary steps to file or authorize the filing of all appropriate
financing statements in the proper filing office in the appropriate
jurisdictions under Applicable Law in order to perfect the security interest in
that portion of the Transferred Assets in which a security interest may be
perfected by filing pursuant to Article 9 of the UCC as in effect in Delaware;
all original executed copies of each underlying promissory note constituting or
evidencing any Transferred Asset have been delivered to the Purchaser or its
designee; none of the underlying promissory notes that constitute or evidence
any Transferred Assets has any marks or notations indicating that they have been
pledged, assigned or otherwise conveyed to any Person other than the Purchaser;
with respect to a Transferred Asset that constitutes a Certificated Security,
such Certificated Security has been delivered to the Purchaser or its designee
and, if in registered form, has been specially Indorsed (within the meaning of
the UCC) to the Purchaser or in blank by an effective Indorsement or has been
registered in the name of the Purchaser upon original issue or registration of
transfer by the Seller of such Certificated Security; and in the case of an
Uncertificated Security, by causing the Purchaser or its designee to become the
registered owner of such Uncertificated Security.

 



-9-

 



 

(l)     Fair Consideration; No Avoidance for Transferred Asset Payments. With
respect to each Transferred Asset sold hereunder, the Seller sold such
Transferred Asset to the Purchaser in exchange for payment, made in accordance
with the provisions of this Agreement, in an amount which constitutes fair
consideration and reasonably equivalent value. Each such Conveyance referred to
in the preceding sentence shall not have been made for or on account of an
antecedent debt owed by the Seller to the Purchaser. In addition, no such
Conveyance shall have been made with the intent to hinder or delay payment to or
defraud any creditor of the Seller.

 

(m)     Transferred Assets. As of each Purchase Date, Schedule A is an accurate
and complete listing of all the Transferred Assets and other Transferred Assets
hereunder as of such Purchase Date.

 

(n)     Adequate Capitalization; No Insolvency. The Seller is adequately
capitalized and will not become insolvent after giving effect to the
transactions contemplated by this Agreement and the Transaction Documents. The
Seller is adequately capitalized for its business as proposed to be conducted in
the foreseeable future and does not expect the commencement of any insolvency,
bankruptcy or similar proceedings or the appointment of a receiver, liquidator
or similar official in respect of its assets. The Seller executed and delivered
each of the Transaction Documents to which it is a party for fair consideration
and without the intent to hinder, delay or defraud any of its creditors or any
other Person.

 

(o)     Good Title to Conveyed Transferred Assets.

 

i.     In respect of each Initial Conveyance, the Seller, as of the date of such
Initial Conveyance, has not assigned, pledged, or otherwise conveyed or
encumbered any interest in each Transferred Asset to any other person, which
assignment, pledge, conveyance or encumbrance remains effective as of the
applicable Purchase Date. Immediately prior to the purchase of any of the
Transferred Asset by the Purchaser from the Seller, such Transferred Asset is
free and clear of any lien, encumbrance or impediment to transfer created by
Seller (including any Adverse Claim), and the Seller is the sole record and
beneficial owner of and has good and marketable title to and the right to sell
and transfer such Transferred Asset to the Purchaser and, upon the Conveyance of
such Transferred Asset to the Purchaser, the Purchaser shall be the sole owner
of such Transferred Asset free of any Adverse Claim created by the Seller.

 

ii.     In respect of each Subsequent Conveyance, the Seller has not assigned,
pledged, or otherwise conveyed or encumbered any interest in the Transferred
Assets being Conveyed to any other person, which assignment, pledge, conveyance
or encumbrance remains effective as of the applicable Purchase Date. Immediately
prior to the purchase of any of the Transferred Asset by the Purchaser from the
Seller, such Transferred Asset is free and clear of any lien, encumbrance or
impediment to transfer created by Seller (including any Adverse Claim), and the
Seller is the sole record and beneficial owner of and has good and marketable
title to and the right to sell and transfer such Transferred Asset to the
Purchaser and, upon the Conveyance of such Transferred Asset to the Purchaser,
the Purchaser shall be the sole owner of such Transferred Asset free of any
Adverse Claim created by the Seller.

 



-10-

 



 

(p)    True and Complete Information. All information heretofore or hereafter
furnished by or on behalf of the Seller in writing to the Purchaser in
connection with this Agreement, the other Transaction Documents, the Transferred
Assets, or any transaction contemplated hereby is and will be (when taken as a
whole) true, correct and complete in all material respects.

 

(q)    Reserved.

 

(r)     Payment in Full. On the applicable Purchase Date for each Transferred
Asset, the Seller had no actual knowledge of any fact which leads it to expect
that any payments on the applicable Transferred Asset will not be paid in full
when due or to expect any other material adverse effect on (A) the performance
by the Seller of its obligations under this Agreement or any of the Transaction
Documents to which it is a party, (B) the validity or enforceability of this
Agreement or any of the Transaction Documents to which it is a party, or (C) the
Transferred Assets or the interests of the Seller therein.

 

(s)     No Brokers or Finders. No broker or finder acting on behalf of the
Seller was employed or utilized in connection with this Agreement or the other
Transaction Documents or the transactions contemplated hereby or thereby and the
Seller has no obligation to any Person in respect of any finder’s or brokerage
fees in connection therewith.

 

(t)     Reserved.

 

(u)     Special Purpose Entity. The Purchaser is an entity with assets and
liabilities separate and distinct from those of the Seller and any Affiliates
thereof. Therefore, from and after the date of execution and delivery of this
Agreement, the Seller shall take all reasonable steps, including all steps that
the Purchaser may from time to time reasonably request, to maintain the
Purchaser’s identity as a legal entity that is separate from the Seller and from
each other Affiliate of the Seller, and to make it manifest to third parties
that the Purchaser is an entity with assets and liabilities distinct from those
of the Seller and each other Affiliate thereof and not just a division of the
Seller or any such other Affiliate.

 

(v)     Reserved.

 

(w)     Set–Off, etc. At the time of Conveyance of a Transferred Asset and to
the knowledge of the Seller after reasonable inquiry as of the applicable
Purchase Date, such Transferred Asset has not been compromised, adjusted,
extended, satisfied, subordinated, rescinded, set–off or modified by the Seller
or by the Obligor thereof, and at such time such Transferred Asset is not
subject to compromise, adjustment, extension, satisfaction, subordination,
rescission, set–off, counterclaim, defense, abatement, suspension, deferment,
deduction, reduction, termination or modification, whether arising out of
transactions concerning such Transferred Asset or otherwise, by the Seller or by
the Obligor with respect thereto, except, in each case, for amendments,
extensions and modifications, if any, to such Transferred Asset otherwise
permitted under the Transaction Documents.

 

(x)     No Fraud. Each Transferred Asset was originated or acquired without any
fraud or material misrepresentation by the Seller or, to the Seller’s knowledge,
on the part of the related Obligor.

 



-11-

 



 

  

SECTION 4.2 Reaffirmation of Representations and Warranties by the Seller. On
the Restatement Date and on each Purchase Date, the Seller, by accepting the
proceeds of such Conveyance, shall be deemed to have certified that all
representations and warranties described in Section 4.1 are true and correct on
and as of such day as though made on and as of such day (or, if such
representation or warranty is limited to a specific date, such specific date).
The representations and warranties set forth in Section 4.1 shall survive
(i) the Conveyance of the Transferred Assets to the Purchaser and (ii) the
termination of the rights and obligations of the Purchaser and the Seller under
this Agreement. Upon discovery by an officer of the Purchaser or the Seller of a
breach of any of the foregoing representations and warranties in any material
respect, the party discovering such breach shall give prompt written notice to
the other.

 

ARTICLE V

COVENANTS OF THE SELLER

 

SECTION 5.1 Covenants of the Seller. The Seller hereby covenants and agrees with
the Purchaser that, from the date hereof, and until all amounts owed by the
Seller pursuant to this Agreement have been paid in full (other than as
expressly survive the termination of this Agreement), unless the Purchaser
otherwise consents in writing:

 

(a)     Compliance with Agreements and Applicable Laws. The Seller shall perform
each of its obligations under this Agreement and the other Transaction Documents
to which it is a party and comply with all Applicable Laws, including those
applicable to the Transferred Assets and all proceeds thereof, except to the
extent that the failure to so comply would not reasonably be expected to have a
material adverse effect on (i) its ability to perform its obligations under the
Transaction Documents to which it is a party, (ii) its assets, operations,
properties, financial condition, or business or (iii) the validity or
enforceability of this Agreement or any of the other Transaction Documents.

 

(b)     Maintenance of Existence and Conduct of Business. The Seller shall:
(i) do or cause to be done all things necessary to (A) preserve and keep in full
force and effect its existence as a Maryland corporation and maintain its rights
and franchises in its jurisdiction of formation and (B) qualify and remain
qualified as a foreign corporation in good standing and preserve its rights and
franchises in each jurisdiction in which the failure to so qualify and remain
qualified and preserve its rights and franchises would reasonably be expected to
have a material adverse effect on its assets, operations, properties, financial
condition, or business; (ii) continue to conduct its business substantially as
now conducted or as otherwise permitted hereunder and under its organizational
documents; and (iii) at all times maintain, preserve and protect all of its
licenses, permits, charters and registrations in each case except where the
failure to maintain such liens, permits, charters and registrations would not
reasonably be expected to have a material adverse effect on its assets,
operations, properties, financial condition, or business.

 

(c)     Cash Management Systems; Deposit of Collections. The Seller shall
transfer, or cause to be transferred, all Collections received by the Seller to
the appropriate account of the Purchaser by the close of business on the
Business Day following the date such Collections are received.

 



-12-

 



 

(d)     Books and Records. The Seller shall keep proper books of record and
account in which full and correct entries shall be made of all transactions with
the Purchaser and the assets and business of the Seller related to its
obligations under this Agreement or any Transferred Assets or assets proposed to
be transferred in accordance with GAAP, maintain and implement administrative
and operating procedures necessary to fulfill its obligations hereunder; and
keep and maintain all documents, books, records and other information necessary
or reasonably advisable and relating to the Transferred Assets prior to their
Conveyance hereunder for the collection of all Transferred Assets.

 

(e)     Reserved.

 

(f)     Taxes. The Seller will file on a timely basis all federal and other
material Tax returns required to be filed and will pay all federal and other
material Taxes due and payable by it (other than any amount the validity of
which is contested in good faith by appropriate proceedings and with respect to
which reserves in conformity with GAAP are provided on the books of the Seller).

 

(g)     ERISA. The Seller shall not, and shall not cause or permit any of its
Affiliates to, cause or permit to occur an event that results in the imposition
of a Lien on its interest, if any, in any Transferred Asset under Section 412 of
the IRC or Section 303(K) or 4068 of ERISA.

 

(h)     Liens. The Seller shall not create, incur, assume or permit to exist any
Lien on or with respect to any of its rights under any of the Transaction
Documents (other than the Lien covering this Agreement and existing on the
Restatement Date) or on or with respect to any of its rights in the Transferred
Assets, in each case other than Permitted Liens. For the avoidance of doubt,
this Section 5.1(i) shall not apply to any property retained by the Seller and
not Conveyed or purported to be Conveyed hereunder.

 

(i)      Change of Name; Etc. The Seller shall not change its name, identity or
corporate structure in any manner that would make any financing statement or
continuation statement filed by the Seller in accordance with Section 2.1(c)
seriously misleading or change its jurisdiction of organization, unless the
Seller shall have given the Purchaser at least 10 days prior written notice
thereof, and shall promptly file appropriate amendments to all previously filed
financing statements and continuation statements.

 

(j)     Sale Characterization. The Seller shall not make statements or
disclosures, or treat the transactions contemplated by this Agreement (other
than for tax or accounting purposes) in any manner other than as a true sale,
contribution or absolute assignment of the title to and sole record and
beneficial ownership interest of the Transferred Assets Conveyed or purported to
be Conveyed hereunder; provided that the Seller may consolidate the Purchaser
and/or its properties and other assets for accounting purposes in accordance
with GAAP.

 

(k)     Commingling. The Seller shall not, and shall not permit any of its
Affiliates to, deposit or permit the deposit of any funds that do not constitute
Collections or other proceeds of any Transferred Assets into any account of the
Purchaser to which Collections are deposited.

 



 



-13-

 



 

(l)      Non-consolidation Opinion. The Seller shall not take any action
contrary to any assumption as to Seller set forth in any legal opinion delivered
with respect to bankruptcy non-consolidation matters in connection with the
Transaction Documents.

 

ARTICLE VI

WARRANTY ASSETS

 

SECTION 6.1 Warranty Transferred Assets. The Seller agrees that, with respect to
any Transferred Asset, in the event of a breach of any representation or
warranty or covenant applicable to a Transferred Asset set forth in Article IV
or Article V (each such Transferred Asset, a “Warranty Transferred Asset”), no
later than 30 days after the earlier of (x) knowledge of such breach on the part
of the Seller and (y) receipt by the Seller of written notice thereof given by
the Purchaser of such breach, the Seller shall either pay to the appropriate
account of the Purchaser in immediately available funds the Repurchase Amount
with respect to the Warranty Transferred Asset(s) to which such breach relates
or substitute for such Warranty Transferred Asset(s) one or more Transferred
Asset(s) with an aggregate fair market value at least equal to the Repurchase
Amount of the Warranty Transferred Asset(s) being replaced; provided, that no
such repayment or substitution shall be required to be made with respect to any
Warranty Transferred Asset (and such Transferred Asset shall cease to be a
Warranty Transferred Asset) if, on or before the expiration of such 30 day
period the representations and warranties in Article IV and the covenants in
Article V with respect to such Warranty Transferred Asset shall be made true and
correct in all material respects with respect to such Warranty Transferred Asset
as if such Warranty Transferred Asset had been Conveyed to the Purchaser on such
day, as applicable.

 

ARTICLE VII

CONDITIONS PRECEDENT

 

SECTION 7.1 Conditions Precedent. The obligations of the Purchaser to pay the
Purchase Price for the Transferred Assets sold on or prior to the Restatement
Date and any Purchase Date shall be subject to the satisfaction of the following
conditions:

 

(a)     All representations and warranties of the Seller contained in this
Agreement shall be true and correct in all material respects on such Purchase
Date;

 

(b)     All information concerning the Transferred Assets provided to the
Purchaser shall be true and correct, when taken as a whole, in all material
respects as of such Purchase Date;

 

(c)     The Seller shall have performed in all material respects all other
obligations required to be performed by the provisions of this Agreement and the
other Transaction Documents to which it is a party;

 



-14-

 



 

(d)     The Seller shall have either filed or caused to be filed the financing
statement(s) required to be filed pursuant to Section 2.1(c); and

 

(e)     All corporate and legal proceedings, and all instruments in connection
with the transactions contemplated by this Agreement and the other Transaction
Documents shall be reasonably satisfactory in form and substance to the
Purchaser, and the Purchaser shall have received from the Seller copies of all
documents (including records of corporate proceedings) relevant to the
transactions herein contemplated as the Purchaser may reasonably have requested.

 

ARTICLE VIII

MISCELLANEOUS PROVISIONS

 

SECTION 8.1 Amendments, Etc. This Agreement and the rights and obligations of
the parties hereunder may not be amended, supplemented, waived or otherwise
modified except in an instrument in writing signed by the Purchaser and the
Seller with, so long as the Notes issued under the Indenture are Outstanding,
the prior written consent of the holders of a Majority of the Noteholders (as
defined in the Indenture). Any Conveyance or reconveyance executed in accordance
with the provisions hereof shall not be considered an amendment or modification
to this Agreement.

 

SECTION 8.2 Governing Law: Submission to Jurisdiction.

 

(a)     THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.

 

(b)     Each party hereto hereby irrevocably submits to the non-exclusive
jurisdiction of any New York State or Federal court sitting in New York City in
any action or proceeding arising out of or relating to the Transaction
Documents, and each party hereto hereby irrevocably agrees that all claims in
respect of such action or proceeding may be heard and determined in such New
York State court or, to the extent permitted by law, in such Federal court. The
parties hereto hereby irrevocably waive, to the fullest extent they may
effectively do so, the defense of an inconvenient forum to the maintenance of
such action or proceeding. The parties hereto agree that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

 

SECTION 8.3 Notices. All notices and other communications provided for hereunder
shall, unless otherwise stated herein, be in writing (including facsimile
communication) and shall be personally delivered or sent by certified mail,
electronic mail, postage prepaid, or by facsimile, to the intended party at the
address or facsimile number of such party set forth below:

 



-15-

 



 



  (a) in the case of the Purchaser:           Germantown Funding LLC     c/o FS
Investment Corporation III     201 Rouse Boulevard     Philadelphia, PA 19112  
  Attention: Gerald F. Stahlecker, Executive Vice President     Telephone: (215)
495-1169     Facsimile: (215) 222-4649         (b) in the case of the Seller:  
        FS Investment Corporation III     201 Rouse Boulevard     Philadelphia,
PA 19112     Attention: Gerald F. Stahlecker, Executive Vice President    
Telephone: (215) 495-1169     Facsimile: (215) 222-4649

 

All such notices and communications shall be effective, (a) if personally
delivered, when received, (b) if sent by certified mail, three Business Days
after having been deposited in the mail, postage prepaid, (c) if sent by two-day
mail, two (2) Business Days after having been deposited in the mail, postage
prepaid, (d) if sent by overnight courier, one (1) Business Day after having
been given to such courier, and (e) if transmitted by facsimile, when sent,
receipt confirmed by telephone or electronic means.

 

SECTION 8.4 Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall for any reason
whatsoever be held invalid, then such covenants, agreements, provisions, or
terms shall be deemed severable from the remaining covenants, agreements,
provisions, or terms of this Agreement and shall in no way affect the validity
or enforceability of the other provisions of this Agreement.

 

SECTION 8.5 Reserved; Further Assurances. The Purchaser and the Seller each
agree that at any time and from time to time, it shall promptly execute and
deliver all further instruments and documents, and take all reasonable further
action, that is necessary or desirable to perfect and protect the Conveyances
and security interests granted or purported to be granted by this Agreement.

 

(b)     The Purchaser and the Seller agree to do and perform, from time to time,
any and all acts and to execute any and all further instruments reasonably
requested by the other party more fully to effect the purposes of this Agreement
and the other Transaction Documents, including the execution of any financing
statements or continuation statements or equivalent documents relating to the
Transferred Assets for filing under the provisions of the UCC or other laws of
any applicable jurisdiction.

 

SECTION 8.6 No Waiver; Cumulative Remedies. No failure to exercise and no delay
in exercising, on the part of the Purchaser or the Seller, any right, remedy,
power or privilege hereunder, shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided are cumulative and not exhaustive of any rights, remedies,
powers and privilege provided by law.

 



-16-

 



 

SECTION 8.7 Counterparts. This Agreement may be executed in two or more
counterparts including telecopy transmission thereof (and by different parties
on separate counterparts), each of which shall be an original, but all of which
together shall constitute one and the same instrument.

 

SECTION 8.8 Binding Effect; Third-Party Beneficiaries. This Agreement will inure
to the benefit of and be binding upon the parties hereto and their respective
successors and permitted assigns. To the extent that any Transferred Asset
requires that any transferee of an interest therein must execute an assignment
and assumption agreement whereby such transferee assumes all of the obligations
of the holder thereof with respect to such Transferred Asset or portion thereof
being transferred, and such an agreement has not already been executed and
delivered, the parties hereto intend that this Agreement shall constitute such
an assignment and assumption agreement (within the meaning of such Transferred
Asset) with respect to the transfer of such Transferred Asset to the Purchaser
and the Purchaser may enter into an omnibus assignment and assumption agreement
to evidence such assignment and assumption pursuant to this Agreement. The
Seller and Purchaser acknowledge that the Purchaser has, pursuant to the
Indenture, pledged and granted to the Trustee a security interest in and lien on
all of the Purchaser’s rights hereunder to secure the Notes and the other
Secured Obligations (as defined in the Indenture), and the Seller and Purchaser
agree that the Trustee and the holders from time to time of the Notes are
intended third party beneficiaries of this Agreement entitled to enforce the
same on behalf of the Purchaser. Notwithstanding the foregoing or anything to
the contrary in this Agreement, after the date hereof, the Seller may merge with
another business development company sponsored by Franklin Square Holdings, L.P.
or may be subject to other fundamental change transactions the result of which
effectively combines the ownership and/or assets of FS Investment Corporation
III and any business development company sponsored by Franklin Square Holdings,
L.P., or merges or consolidates their respective collateral advisors or
sub-advisors. Notwithstanding anything to the contrary in this agreement, the
parties hereto agree that such merger or fundamental change is permitted
hereunder without the consent of the other party or the Majority of Noteholders.

 

SECTION 8.9 Merger and Integration. Except as specifically stated otherwise
herein, this Agreement sets forth the entire understanding of the parties
relating to the subject matter hereof, and all prior understandings, written or
oral, are superseded by this Agreement.

 

SECTION 8.10 Headings. The headings herein are for purposes of reference only
and shall not otherwise affect the meaning or interpretation of any provision
hereof.

  



-17-

 



 

SECTION 8.11 Non-Petition; Limited Recourse. The Seller hereby agrees that it
will not institute against, or join any other Person in instituting against, the
Purchaser any bankruptcy or insolvency Proceedings so long as there shall not
have elapsed one year and one day (or such longer preference period as shall
then be in effect) from the date on which all amounts owed by the Seller
pursuant to this Agreement have been paid in full. In addition, the Seller shall
have no recourse for any amounts payable or any other obligations arising under
this Agreement against any officer, member, director, employee, partner,
Affiliate or security holder of the Purchaser or any of its successors or
assigns.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



-18-

 



 

IN WITNESS WHEREOF, the Purchaser and the Seller each have caused this Sale and
Contribution Agreement to be duly executed by their respective officers as of
the day and year first above written.

 

 

  FS INVESTMENT CORPORATION III, as Seller         By: /s/ Gerald F. Stahlecker 
  Name: Gerald F. Stahlecker   Title: Executive Vice President        
GERMANTOWN FUNDING LLC, as Purchaser         By: /s/ Gerald F. Stahlecker   
Name: Gerald F. Stahlecker   Title: Executive Vice President



 



 

 



 

Schedule A

 

SCHEDULE OF TRANSFERRED ASSETS

 



 

 

 

Schedule B

 

FORM OF PURCHASE NOTICE

 

[Date]

 



To: Germantown Funding LLC   c/o FS Investment Corporation   201 Rouse Boulevard
  Philadelphia, PA 19112   Attention: Gerald F. Stahlecker, Executive Vice
President   Telephone: (215) 495-1169   Facsimile: (215) 222-4649   Re: Purchase
Notice for Conveyance   Date of ______________, 20__



 



Ladies and Gentlemen:

 

This Purchase Notice is delivered to you pursuant to Section 2.1(b) of the
Amended and Restated Sale and Contribution Agreement, dated as of June 18, 2015
(together with all amendments, if any, from time to time made thereto, the “Sale
Agreement”), between GERMANTOWN FUNDING LLC, as purchaser (the “Purchaser”), and
FS INVESTMENT CORPORATION III, as seller (the “Seller”). Unless otherwise
defined herein or the context otherwise requires, capitalized terms used herein
have the meanings provided in the Sale Agreement.

 

In accordance with Section 2.1(b) of the Sale Agreement, the Seller hereby
offers to Convey to the Purchaser on the above-referenced Purchase Date pursuant
to the terms and conditions of the Sale Agreement the Transferred Assets and
Transferred Asset Payments listed on Schedule I hereto, together with the
Related Security and all proceeds of the foregoing.

 

To the extent applicable, please wire the Purchase Price to the Seller pursuant
to the wiring instructions included at the end of this letter.

 

The Seller represents that the conditions described in Section 7.1 of the Sale
Agreement have been satisfied with respect to such Conveyance.

 

The Seller agrees that if prior to the Purchase Date any matter certified to
herein by it will not be true and correct at such time as if then made, it will
promptly so notify the Purchaser. Except to the extent, if any, that prior to
the Purchase Date the Purchaser shall receive written notice to the contrary
from the Seller, each matter certified to herein shall be deemed once again to
be certified as true and correct at the Purchase Date as if then made.

 

The Seller has caused this Purchase Notice to be executed and delivered, and the
certification and warranties contained herein to be made, by its duly authorized
officer this ___ day of ________, 20__.

 

 



  Very truly yours,         FS INVESTMENT CORPORATION III       By:   Name:  
Title:







 



 



 

 

 





Wire Instructions
Bank: ABA:
Account Name:
Account Number:
For further credit to account:

 

 

 





 

Schedule I

 

SUPPLEMENT TO SCHEDULE OF TRANSFERRED ASSETS

 





--------------------------------------------------------------------------------

